                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DANIEL JAY GREEAR,

                     Petitioner,

v.                                               Civil Action No. 5:19cv141
                                                 (Judge Stamp)

FREDERICK ENTZEL,

                     Respondent.

     ORDER DISMISSING CASE FOLLOWING NOTICE OF INTENT TO DISMISS

       On April 4, 2019, the pro se Petitioner, Daniel Jay Greear, an inmate at FCI Gilmer

in Glenville, West Virginia, filed this petition for habeas corpus pursuant to 28 U.S.C. §

2241. ECF No. 1. The petition was not on a court-approved form. For administrative

purposes, the Clerk of Court docketed the petition as a § 2241 action and sent him a

Notice of Deficient Pleading and Intent to Dismiss, advising him that the instant action

would be dismissed within thirty days because he had not complied with the Local Rules

of Prisoner Litigation Procedure, which require that all initiating documents be on court-

approved forms. ECF No. 2. The Notice further advised the Petitioner that if he wished

to pursue his claim, he would be required to refile his petition on the court-approved form

which was provided to him along with the Notice. Id. The Notice was sent via certified

mail, return receipt requested. A review of the docket indicates that the Notice was

received and signed for at FCI Gilmer on April 8, 2019. ECF No. 4.

       On April 5, 2019, the Petitioner paid the $5 filing fee. ECF No. 3.

       On April 15, 2019, the Petitioner refiled his § 2241 petition on the court-approved

form and it has been assigned Civil Action No. 3:19cv56. The Clerk is DIRECTED to apply

the $5.00 fee paid in the above-styled action to the Petitioner’s new case. Pursuant to the
terms of the Notification, this action is hereby DISMISSED and all matters relating to the

instant § 2241 petition shall proceed in Civil Action No. 3:19cv56.

      IT IS SO ORDERED.

      The Clerk of Court is DIRECTED to mail a copy of this Order to the Petitioner by

certified mail, return receipt requested, to his last known address as reflected on the

docket.

DATED: April 16, 2019

                                         /s/ Frederick P. Stamp, Jr.
                                         FREDERICK P. STAMP, JR.
                                         UNITED STATES DISTRICT JUDGE
